Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to "a vasoconstrictor", "a contra venom agent", "a proteinase inhibitor", "a metalloproteinase chelating agent", "a phospholipase A2 inhibitor", "a cellular receptor site blocker", "a platelet activator" and "a platelet activation inhibitor". The instant specification discloses a few compounds within the scope of what is claimed.  However, in the absence of understanding the compounds used, the artisan would not have accepted that applicant was in possession of the claimed composition. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, 
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989).
("The description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.")- Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of Califormia v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of Califormia v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If 
The genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The Guidelines for Examination of Patent Applications Under 35 USC 112, first, "Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (i.e. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure. The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rdparagraph). In the instant case the claimed scope is extremely broad with a variety of distinct variables encompass essentially countless compounds. A correlation between structure and function, for instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. It is the examiner's position that substantial structural variation exists in the genus/subgenus embraced by the instant claims and the disclosure of species supporting genus is limited to compounds reduced to practice, which their scope is not commensurate in scope with the genus/subgenus as claimed herein. Furthermore, common structural attributes of the claimed genus/subgenus, combined with a correlation between structure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kline (US 8,105,310) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Klein teaches the combination of epinephrine and a local anesthetic and other drugs in a crystalloid solution, which is physiological saline and lactated ringer solution. See page 1, lines 45-65. Klein makes clear that the composition of claim 1 is old and well known. The examiner has examined the claim as the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheri (US 2013/0289470) in view of Butterwick et al. and further in view of Metz et al. (WO 2007/149343), Toogood (Submitted by the applicant) and Klein (US 8,105,310).
The claims are drawn to a tumescent contra venom solution comprising a vasoconstrictor and a physiological crystalloid solution.
Cheri teaches a composition stored in a kit for the treatment of envenomation comprising a vasoconstrictor and a local anesthetic. See the abstract. The use of vasoconstrictors, such as adrenaline is taught in Para [0024] and [0025]. The use of local anesthetic comprising xylocaine (lidocaine). Novocain and macaine is taught in claim 3. Cheri differs from the claimed invention in teaching the addition of a contra venom agent, a beta-adrenergic blocker, the concentration of lidocaine and a physiological crystalloid solution. Buttewick et al. teaches a tumescent anesthesia using lidocaine at the concentration of 0.05%-0.1%, which equals to 0.5 mg/ml to lmg/ml. Butterwick makes clear that lidocaine has been previously used within the claimed range concentration to induce anesthesia. Metz et al. teaches the use of protease for cleaving venom and it is used for treating snake bites, bee stings and spider bites. See the abstract and page 4, lines 1-25. Klein teaches the combination of epinephrine and a local anesthetic and other drugs in a crystalloid solution, which is physiological saline and lactated ringer solution. See page 1, lines 45-65. The use of a needle or cannula for administration and injection is taught in the claims.  The subcutaneous administration is taught in column 8, lines 21-23. Toogood teaches the use of beta-blockers in treating insect stings. See page 9S0. It would have been obvious to a person skilled in the art to incorporate a contra venom and a beta-blocker into the composition of Cheri, motivated by the teachings of Toogood and Klein, which teach the use of a beta-blocker for the treatment of insect bites and the combination of epinephrine and a local anesthetic in a crystalloid solution of lactated ringer solution. The concentration of lidocaine is taught by Butter wick et al. The relied upon references in combination make clear that all the claimed elements have been previously .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,786,493. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap.  The claims of the instant application are drawn to a tumescent contravenom solution comprising:
(a)    a vasoconstrictor, and
(b)    a physiological crystalloid solution. 
The dependent claims are drawn to specific contravenom, specific vasoconstrictor and specific anesthetic.  
The claims of the U.S. Patent are drawn to a tumescent contravenom solution comprising:

(b)    a physiological crystalloid solution adjusted to an acidic pH; and
(c)    a contravenom agent selected from the group consisting of a protease inhibitor that counteracts a venom protease, a metalloprotease chelating agent, a phospholipase A2 inhibitor, a cellular receptor site blocker that blocks interaction of a venom protein with integrins and a contravenom agent that counters a procoagulation or a coagulation inhibitory property of a venom.  The use of specific vasoconstrictor and anesthetics is claimed in the dependent claims.  The claims of the U.S. Patent are within the scope of the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617